In The

                                      Court of Appeals

                         Ninth District of Texas at Beaumont

                                 __________________

                                 NO. 09-20-00229-CV
                                 __________________

                         WILLIAM T. MORAN III, Appellant

                                             V.

 STEPHEN T. SCOTT, TRUSTEE OF THE JAMES P. POINSETT TRUST;
              LEROY M. POINSETT, ET AL, Appellees

__________________________________________________________________

               On Appeal from the 457th District Court
                     Montgomery County, Texas
                   Trial Cause No. 17-12-15679-CV
__________________________________________________________________

                             MEMORANDUM OPINION

         On February 4, 2021, we issued a Memorandum Opinion dismissing this

appeal for lack of jurisdiction. We withdraw our opinion of February 4, 2021, and

we substitute the following in its place.

         Appellant’s notice of appeal was filed with this Court on October 8, 2020. The

notice     of   appeal    indicated    appellant    was   appealing   from   “the   final




                                             1
judgment/appealable order written and signed by the court on September 4, 2020.”

Thereafter, in a letter to this court the Appellant indicated that

      My clients are appealing the decisions the trial court judge made on
      September 4, 2020, when it heard my clients’ Verified Motion to Retain
      Case and for Hearing. In that hearing the judge announced his
      decisions, including the decision that he could not rule on anything for
      lack of jurisdiction. The Official Court Reporter’s Record of the hearing
      contains the court’s decisions.

      On December 2, 2020, we sent a letter to the parties questioning our

jurisdiction. Thereafter, the Appellees filed a Motion to Dismiss the Appeal for Lack

of Jurisdiction, and Appellant filed responses. We have reviewed the record and we

have been unable to find any written appealable orders signed by the trial court on

September 4, 2020. 1



      1
         The clerk’s record contains several orders, but none dated September 4,
2020. For example, on November 6, 2018, the trial court signed two judgments
pertaining to the partition of property both styled as “Interlocutory Judgments:” one
pertaining to the “Darden Tracts” and one pertaining to the “Moran Ranch.” Both
judgments stated, “This Interlocutory Judgment is appealable.” Included in both
judgments was a finding that the land was not susceptible to partition, and both
judgments ordered the land to be sold for cash. Thereafter, the trial court signed
decrees confirming the sale of property on June 14, 2019, July 5, 2019, and August
16, 2019. The Receiver filed a Motion to Dismiss with Prejudice on September 30,
2019. On October 31, 2019, the trial court signed an Order Granting the Dismissal
of all of Cross-Claimants Non-Partition Claims. William T. Moran and related
parties filed a request for the trial court to reconsider its October 31, 2019 ruling
dismissing their non-partition claims. The trial court granted an Order of
Termination of Receivership and Discharge of Receiver on November 22, 2019.
Assuming without deciding that the foregoing judgments were appealable, the
Notice of Appeal in this case was filed more than thirty days from the date of any of
the foregoing judgments or orders and outside the period for which we may grant an
                                            2
      The time to perfect an appeal begins when there is a signed judgment or

appealable written order. Tex. R. App. P. 26.1. The clerk’s record must include a

copy of the court’s judgment or other order that is being appealed. Tex. R. App. P.

34.5. The Appellant has failed to provide us with an appealable judgment or order,

and the trial court’s oral statements of September 4, 2020, do not constitute an

appealable judgment or order.

      This Court lacks jurisdiction over this appeal. Accordingly, we dismiss the

appeal for lack of jurisdiction.

      APPEAL DISMISSED.

                                                      PER CURIAM

Submitted on February 3, 2021
Opinion Delivered March 18, 2021

Before Golemon, C.J., Kreger and Johnson, JJ.




extension of time to perfect an appeal in relation thereto. See Tex. R. App. P. 26.1(a),
26.3.
                                           3